Citation Nr: 1710411	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had verified active service from December 1981 to February 1995, with evidence of additional active service from July 1980 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was issued a Statement of the Case for his claims for an increased rating for restrictive airway disease with history of asthma and entitlement to service connection for loss of ear auricle.  He did not submit a substantive appeal for either of these claims, they have not been certified, and therefore they are not currently before the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his sleep apnea began during active service.  He further believes it may be related to his service-connected restrictive airways disease.  The Veteran's representative has also asserted that service connection for sleep apnea should be considered as secondary to the Veteran's service-connected disabilities such as the restrictive airways disease, sinusitis, and rhinitis.  

The Veteran's service treatment records are negative for a diagnosis of sleep apnea or complaints of a sleep problem.  However, the Veteran has submitted lay statements from his spouse and his daughter that report he began to snore very loudly prior to his discharge from service.  The Veteran's spouse stated that the Veteran's snoring was so bad that she sometimes slept in another room and would use a fan to cover the noise.  They note the Veteran was eventually diagnosed with sleep apnea approximately seven years after discharge, but believe that his snoring was an early manifestation of this disability.  3/17/2010 VBMS, Buddy/Lay Statement #1 & #2, p. 1.  

The Veteran has not been afforded a VA examination of his sleep apnea.  Under the VA's duty to assist, VA will provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Id. at 83. 

In this instance, the Board finds that the lay statements asserting that the Veteran displayed symptoms of possible sleep apnea during service, the Veteran's reports of continuity of symptomatology since discharge from service, and the evidence of a current diagnosis of sleep apnea are sufficient to meet the criteria for an examination.  In the February 2017 brief, the Veteran's representative also presented argument for and requested a remand for a medical opinion.  This brief also referenced an article titled "Sleep effects on breathing and respiratory diseases" in support of the secondary service connection theory.  Therefore, the Veteran should be scheduled for a VA examination and medical opinion regarding the etiology of his sleep apnea.  

Furthermore, the record indicates that the Veteran was first diagnosed with sleep apnea in 2002.  It is unclear if this diagnosis was made by a VA examiner or a private physician.  Currently, the earliest diagnosis of sleep apnea of record is dated October 2005, although there are indications that this was not the initial diagnosis.  An attempt must be made to obtain the records pertaining to the initial diagnosis and treatment of sleep apnea.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify the medical provider who first diagnosed his sleep apnea.  Then, if this is a VA provider, obtain the records regarding the initial diagnosis and treatment and associate them with the record.  If it is a private provider, notify the Veteran that it is his ultimately his responsibility to obtain and submit the records of his initial diagnosis and treatment, but that, with his permission/authorization, VA will also attempt to obtain these records on his behalf.  Associate any records that are obtained with the claims file.  

2.  After the development requested above has been completed and any records that are obtained have been associated with the claims file, schedule the Veteran for a VA examination of his sleep apnea.  All indicated tests and studies should be conducted.  The claims file must be made available to the examiner for use in the study of this case, and the examination report should reflect that it has been reviewed.  At the completion of the examination and record review, the examiner should provide the following opinions:

a) Does the Veteran have a diagnosis of sleep apnea during in shortly prior to the filing of his claim in December 2009?  

b) For any current diagnosis of sleep apnea as well as the diagnoses of sleep apnea noted in the claims file, is it as likely as not that this sleep apnea was incurred in or due to active service?  

In formulating the direct service connection opinion, the examiner should consider the statements by the Veteran's spouse and daughter as well as the notation in the 1996 Statement of the Case that "On May 11, 1994, assessment was mild obstructive airway disease" was later proved to be caused by sleep apnea. 

c) If the answer to (b) is negative, is it as likely as not that the Veteran's sleep apnea was proximate due to or the result of a service-connected disability, to include but not limited to his service-connected restrictive airway disease, sinusitis, or rhinitis?

d) If the answer to both (b) and (c) are negative, is it as likely as not that the Veterans sleep apnea was aggravated (increased in severity beyond the natural progression) by a service-connected disability, to include but not limited to his service connected restrictive airway disease, sinusitis, or rhinitis.?  If yes, can a baseline in severity of the sleep apnea prior to aggravation be determined?  If a baseline can be determined, describe the symptomatology associated with that baseline.  

In formulating the secondary service connection opinion(s) (if needed), the examiner is to consider the literature concerning a relationship between restrictive airway disease/sinusitis as noted by the Veteran's representative in the February 2017 brief.

A comprehensive rationale all opinions must be provided.  The sole reason for any negative opinion cannot be the lack of evidence of treatment during service.  If any portion of the opinion cannot be provided without resort to mere speculation, the examiner should identify any outstanding evidence that might enable the opinion to be provided.  The Veteran's statements as well as the other lay statements must be addressed.  

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


